DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 11/27/2020.

Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1 - 40 are pending.
Claims 1 - 40 are rejected.

Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.  
	Claim 1 fails to comply with the written description requirement. There is insufficient disclosure of how the products “materialization” (described in ¶ [0076] of the US PG Pub US 2019/0161225 A1, and in claim 1, as consisting of “a determination as to elements, compounds, or substances for making the product (collectively "material characteristics"), groupings, placements, and/or adjacency relating to the product and other like or coordinated products”) is “determined” or further, how the product is “designed” with said materialization in mind. From the specification (see [0014] of US PG Pub document), the way to "design/determine" the product is to "Compangineer" the product with the goal "to provide reversible, controllable and/or controlled release materials, such as polymers, composites, compounds, metals, or other complex materials, and companion product cycles for such materials, wherein the life cycle of the product/packaging is contemplated and cooperatively planned as part of the original design process" (see [0009] of the US PG Pub document). However, there is no explanation as to how this process is carried out or performed to accomplish the step of “determining” or “designing”. Therefore, one of ordinary skill in the art cannot reasonably make a conclusion as to what the application claims as the invention as required by MPEP 2163(I).
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the step of “determining materialization of the product to minimize wasted space” and “designing the product with the materialization” without a requisite recitation of the steps to “determine” or “design” within the claims. From the claim language, it is unclear how the above steps are performed, and therefore the scope of the claim is indefinite. From the spec (see [0014] of PG Pub US 2019/0161225 A1), the way to "design/determine" the product is to "Compangineer" the product with the goal "to provide reversible, controllable and/or controlled release materials, such as polymers, composites, compounds, metals, or other complex materials, and companion product cycles for such materials, wherein the life cycle of the product/packaging is contemplated and cooperatively planned as part of the original design process" (see [0009] of the PG Pub). However, there is no explanation as to how this is carried out or performed.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as failing to comply with the definiteness determination.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claims 1 – 5, 11, and 17 – 40 are rejected under 35 U.S.C. 103 as being obvious over Hendrickson (US 9,290,300 B2) in view of Weiss (US D809,935 S).

Regarding claim 1, Hendrickson discloses a method for optimizing space and/or resource allocation for, and utilization requirements of material, packaging, storage, transport, use, reuse and/or disposal and/or collectively a product of same, said method comprising the steps of: determining materialization of the product to minimize wasted space and/or optimize (Col 2, lines 45-64 describes the designing of a bottle to minimize space and states, "the containers of the embodiments are scalable to provide different volumetric capacities, the resulting containers can be used in various sizes from large applications.");
Wherein said step of determining a materialization includes a determination as to elements, compounds, or substances for making the product, groupings, placements, and/or adjacency relating to the product and other like or coordinated products (See Figs 1-11 illustrating a product/container/grouping of products made of a material. Therefore, the products must include a step of determining a material to make the product);
Wherein said adjacency includes a horizontal adjacency and a vertical adjacency, and wherein said vertical adjacency prevents horizontal movement between two vertically adjacent products (See at least Figs 7 illustrating a “interconnecting receptor 32” analogous for a vertical adjacency to connect with the tops of a respective container located below, preventing horizontal movement between two vertically adjacent products. See further col 6, lines 4-31 describing the vertical adjacency. See further Fig 4, #34 {a tongue} and #36 {a groove} for a horizontal adjacency. See further col 6, line 46 – col 7, line 15 describing the horizontal adjacency preventing movement between adjacent products).
However, Hendrickson does not specifically teach wherein said horizontal adjacency prevents vertical movement between two horizontally adjacent products.
Weiss teaches wherein said horizontal adjacency prevents vertical movement between two horizontally adjacent products (See Figs 1 and 3 illustrating horizontal adjacencies on the side of the container, and see further Fig 2 illustrating grooves for accepting the horizontal adjacency of an adjacent product. See further Figs 19 and 20 illustrating the horizontal adjacencies/connection of the products via the horizontal adjacencies).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson to incorporate the teachings of Weiss to include horizontal adjacencies to prevent horizontal movement between adjacent products with the motivation of providing a method of connecting containers via the adjacencies in order to prevent motion between the products (as is shown in Fig 20 of Weiss). One of ordinary skill in the art would recognize that the use of such adjacencies (referring to Figs 19 and 20 of Weiss) would provide increased stability such as during shipment or storage, and provide alternative methods of connecting adjacent products as illustrated by Weiss.

Regarding claim 2, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 1 wherein the product comprises a group of vessels, wherein said determining step comprises determining groupings of vessels to minimize wasted space and/or optimize vessel conveyance(s); and wherein said designing step comprises designing individual vessels within the group based upon said determining step (See Figs 9A, 9B, 25A, and 25B to illustrate the containers stacked to minimize wasted space. See further col 14, lines 26-40).

Regarding claim 3, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises the step of optimizing vessel conveyance(s), and wherein said vessel conveyance(s) (Figs 1 and 26A illustrate various vessel shapes for optimized conveyance).

Regarding claim 4, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises the step of optimizing vessel conveyance(s), and wherein said vessel conveyance(s) comprises a vessel purpose (See col 1, line 66 - col 2, line 2 which describes the container's purpose).

Regarding claim 5, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 4, wherein said vessel purpose comprises the delivery of a conveyable substance (See col 1, line 66 - col 2, line 2).

Regarding claim 11, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises the step of optimizing vessel conveyance(s), and wherein said vessel conveyance(s) comprises a vessel contents (See col 1, line 66 - col 2, line 2 which describes that the internal surface of the container to store/transport a material, "Various embodiments of scalable, modular, interlocking containers provide a first use as a vessel for transporting and/or storing liquid, granular or other small regularly shaped materials relatively easy to empty via pouring. An additional exemplary use is as a sturdy, modular, low cost, easily assembled building material of a standardized nature.").

Regarding claim 17, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises defining preferred adjacency(s) of adjacent vessels within the group of vessels (Examiners note: preferred adjacency is interpreted as a structure which interlocks a container to another container in a group of containers. Fig 8 illustrates the containers have preferred adjacencies).

Regarding claim 18, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 17 wherein said preferred adjacency(s) comprises one or more symbiotic surface(s) of adjoining vessels' walls (See Fig 8, #32 and #54 for the symbiotic surfaces between the containers).

Regarding claim 19, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 18 wherein said one or more symbiotic surface(s) includes inter-relating elements of reciprocating form(s) and/or function(s) (See Fig 8).

Regarding claim 20, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 19 wherein said inter-relating elements comprise a male element on the surface of a first vessel and a female element on the surface of a second vessel for receiving said male element of the first vessel (See Figs 4 and 8).

Regarding claim 21, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 19 wherein said inter-relating elements comprise a strategically placed planar surface, portion of a planar surface, or feature of a planar surface (See Fig 1, #26 and 32 which illustrate planar surfaces of the inter-relating elements).

Regarding claim 22, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 21 comprising a feature of a planar surface, wherein said feature is a vessel base, portion of a vessel base, sidewall, and/or top of a vessel (See Figs 1, 4, 5, 7A, 7B, and 8 which illustrates that the containers inter-relate at multiple surfaces {the surfaces presented in the claim}).

Regarding claim 23, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 17 wherein said preferred adjacency(s) are an accommodation of or for an otherwise usual and customary functional element of the vessel (See Figs 1, 4, 5, 7A, 7B, and 8 which illustrates that the containers inter-relate at multiple surfaces).  

Regarding claim 24, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 23 wherein said usual and customary functional element of the vessel is a vessel cap or a portion of a vessel portal covering (See Fig 5 which illustrates that the containers inter-relate at the bottom/cap interface).

Regarding claim 25, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 17 wherein said preferred adjacency(s) function as an element to optimize an individual vessel and/or contributes to optimization of a grouping of vessels (See Fig 16 which illustrates that the containers can be stacked at the bottom/cap interface to create a group of containers).

Regarding claim 26, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 25 wherein said preferred adjacency(s) comprise adjacent sidewalls, or portions of sidewalls of adjacent vessels (See Fig 8 illustrates that the containers have preferred adjacent portions of sidewalls to inter-connect to other containers).

Regarding claim 27, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 17 where said determining step further comprises determining concomitantly adjacencies of one or more vessels for purposes of minimizing space between vessels and/or containers of multiple vessels, minimizing and/or optimizing packaging, and/or minimizing and/or optimizing packaging systems (See at least Fig 8 for stacking/organizing containers while minimizing space between the containers).

Regarding claim 28, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 27 wherein groups of vessels, or containers of multiple vessels are positioned horizontal to one another and/or vertical to one another (See at least Fig 8).

Regarding claim 29, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 17 wherein said preferred adjacency(s) comprises one or more surface features on a surface of adjacency for enhancing the vessel, packaging of the vessel, storage of the vessel, and/or transport of the vessel (See at least Fig 8 which illustrate that the containers have surface features {the projections/recesses} for helping with the packaging/storage of the container).

Regarding claim 30, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises the step of determining space requirements in terms of volume, mass and/or entropy of internal containment(s) and/or external adjacency(s) of one or more of said individual vessels (Col 2, lines 45-64 describes the designing of a bottle to minimize space and states, "the containers of the embodiments are scalable to provide different volumetric capacities, the resulting containers can be used in various sizes from large applications.").

Regarding claim 31, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 30 wherein internal containment(s) comprise the contents of the vessels (See col 1, line 66 - col 2, line 2 which describes that the internal surface of the container to store/transport a material, "Various embodiments of scalable, modular, interlocking containers provide a first use as a vessel for transporting and/or storing liquid, granular or other small regularly shaped materials relatively easy to empty via pouring. An additional exemplary use is as a sturdy, modular, low cost, easily assembled building material of a standardized nature.").

Regarding claim 32, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 30 wherein internal containment(s) comprise one or more surface feature(s) on an internal surface of one or more of said individual vessels (Figs 4 and 5 illustrate that the containers have internal surfaces).

Regarding claim 33, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 32 wherein external adjacency(s) comprise one or more surface feature(s) on an external surface of one or more of said individual vessels (Figs 1, 4, and 5 illustrate that the containers also have external surfaces).

Regarding claim 34, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises the step of advantaging concomitantly form and function of individual vessels through coordinated adjacency(s) of one or more vessels and/or containers of vessels (See at least Figs 7A, 7B, and 8).

Regarding claim 35, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises the step of advantaging concomitantly form and function of individual vessels through (See at least Figs 5 and 8).

Regarding claim 36, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein said determining step comprises the step of designing and/or modeling packaging systems, groupings of packaging for vessels and individual vessels with preferred adjacency(s) and/or symbiotic interrelationships, for purposes of a collective gestalt of form, function and materiality of and for more than one vessel (Col 2, lines 45-64 describes the designing of a bottle to minimize space and states, "the containers of the embodiments are scalable to provide different volumetric capacities, the resulting containers can be used in various sizes from large applications." See further Figs 5, 7A, 7B, and 8).

Regarding claim 37, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 wherein the vessel(s) are individually sized single-use potable water bottles (See col 1, line 66 - col 2, line 2 which describes that the internal surface of the container to store/transport a material, "Various embodiments of scalable, modular, interlocking containers provide a first use as a vessel for transporting and/or storing liquid, granular or other small regularly shaped materials relatively easy to empty via pouring. An additional exemplary use is as a sturdy, modular, low cost, easily assembled building material of a standardized nature.").

Regarding claim 38, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 1 wherein the vessel(s) are of any size and purpose [box, car, bike, etc] (See col 1, line 66 - col 2, line 2 which describes that the internal surface of the container to store/transport a material, "Various embodiments of scalable, modular, interlocking containers provide a first use as a vessel for transporting and/or storing liquid, granular or other small regularly shaped materials relatively easy to empty via pouring. An additional exemplary use is as a sturdy, modular, low cost, easily assembled building material of a standardized nature.").

Regarding claim 39, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 2 further comprising the step of determining a material for manufacturing the vessels based upon the contents, intended purposes of contents, and/or vessel purpose (Col 2, lines 45-64 describes the designing of a bottle. The designing of a bottle would require determining a material for manufacturing the containers).

Regarding claim 40, Hendrickson and Weiss teach all of the elements described above. Hendrickson further teaches the method as claimed in claim 1 wherein the product comprises a group of vessels, wherein said determining step comprises determining material characteristics to minimize wasted space and/or optimize vessel conveyance(s); and wherein said designing step comprises designing individual vessels within the group based upon said determining step (See col 2, lines 45-64 describes the designing of a bottle to minimize space and states, "the containers of the embodiments are scalable to provide different volumetric capacities, the resulting containers can be used in various sizes from large applications.").

Examiner’s Note: See prior art Panchal (US 2009/0090647 A1) which disclose or substantially render obvious the above rejected claims.

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 1 – 5, 11, and 17 – 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/27/2020 with regards to the rejection of claim 1 under 35 USC 112(a) and 35 USC 112(b) have been fully considered but they are not persuasive. As described above, There is insufficient disclosure of how the products “materialization” (described in ¶ [0076] of the US PG Pub US 2019/0161225 A1, and in claim 1, as consisting of “a determination as to elements, compounds, or substances for making the product (collectively "material characteristics"), groupings, placements, and/or adjacency relating to the product and other like or coordinated products”) is “determined” or further, how the product is “designed” with said materialization in mind. From the specification (see [0014] of US PG Pub document), the way to "design/determine" the product is to "Compangineer" the product with the goal "to provide reversible, controllable and/or controlled release materials, such as polymers, composites, compounds, metals, or other complex materials, and companion product cycles for such materials, wherein the life cycle of the product/packaging is contemplated and cooperatively planned as part of the original design process" (see [0009] of the US PG Pub .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731